   Case 2:19-cv-00977-JNP Document 19 Filed 12/04/20 PageID.51 Page 1 of 2
                                                                                      FILED
                                                                                   2020 DEC 4
                                                                                     CLERK
                                                                               U.S. DISTRICT COURT

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

THE UNITED STATES OF AMERICA,
                                                       Case No. 2:19-cv-00977-JNP
            Plaintiff,

                v.
                                                       JUDGMENT
GARTH JEREL WRIGHT,
STATE OF UTAH, TAX COMMISSION,
and                                                    Judge Jill N. Parrish
WELLS FARGO HOME MORTGAGE,

            Defendants.


       On August 3, 2020, the United States and Garth Jerel Wright filed a Stipulation for Entry

of Judgment. In consideration of the Stipulation, it is hereby ORDERED AND ADJUDGED as

follows:

       1.       Judgment is hereby entered in favor of the United States on Count I of its Complaint

and against Garth Jerel Wright for: (1) unpaid federal income taxes for the 2008, 2009, 2010, 2011,

and 2012 tax years; (2) federal unemployment taxes for the 2008, 2009, 2010, and 2012 tax years;

(3) federal employment taxes for quarters ended September 30, 2010, December 31, 2010, March

31, 2011, June 30, 2011, September 30, 2011, December 31, 2011, March 31, 2012, June 30, 2012,

September 30, 2012, and December 31, 2012; and (4) a civil penalty assessed for the 2010 tax year

under 26 U.S.C. § 6721, minus any credits and payments and plus statutory interest and other

additions as provided by law, pursuant to 26 U.S.C. §§ 6601, 6621, & 6622, and 28 U.S.C.

§ 1961(c), until paid.

       2.       Judgment is hereby entered in favor of the United States on Count II of its

Complaint. The United States has valid federal tax liens for the liabilities described in Paragraph
   Case 2:19-cv-00977-JNP Document 19 Filed 12/04/20 PageID.52 Page 2 of 2




1, above, and the United States’ liens attach to the real property located at 5071 S. Clover Crest

Drive, Murray, Utah 84123.

       3.      The United States’ federal tax liens are hereby foreclosed, subject to the parties’

stipulation that the United States agrees to forebear seeking an order of foreclosure and judicial

sale at this time and will reopen this case and submit an order of sale in accordance with the parties’

settlement agreement.

       4.      The Clerk of Court is directed to administratively close this case. The Court retains

jurisdiction over the case.

       IT IS SO ORDERED.


       DATED December 4, 2020



                                                               ___________________________
                                                               JILL N. PARRISH
                                                               U.S. DISTRICT JUDGE




                                                 -2-
